DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 29 October 2021 has been entered.

Response to Amendment
Examiner acknowledges Applicant’s response filed 29 October 2021 containing remarks.
Claims 1-9 and 20-30 are pending.
The previous rejections under 35 U.S.C. 112(a) and 35 U.S.C. 103 are maintained.  The rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 7, 9, 21, 23, 25, 27, and 29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject 
With respect to claim 1, support could not be found in the specification as originally filed for the claim language “superficial gas velocity . . . so as to increase a driving force for catalyst cycling and to overcome an increase in cycling system resistance force that is caused by an increase of a catalyst-to-oil ratio.”
Applicant argues that the above limitation is supported at paragraphs [0010]-[0011], [0014], [0019], and [0044].  Examiner does not agree.  The subject claim limitation ties the “superficial gas velocity of the fluidizing medium” directly to the above recited functional limitation.  None of the referenced paragraphs support the connection between the recited velocity and the functional claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0298556) in view of Zhang (Zhang et al., “A New Method to Intensify Heat Transfer of an FCC Catalyst Cooler: Experimental Validation” in “The 14th International Conference on Fluidization – From Fundamentals to Products” (2013)).
With respect to claims 1-3, Li (US 20120298556) teaches a method of cycling cold regenerated catalyst in a fluidized catalytic cracking process (abstract).  A hydrocarbon raw material is contacted with a catalyst in a riser reactor, with or without fluidized bed reactor (0014), the reacted effluent and catalyst mixture is passed to a settler for separation of the catalyst from the hydrocarbon effluent (0014). The separated spent catalyst is steam stripped by a steam stripping section and regenerated using charring (abstract; 0014). The regenerated catalyst is then optionally passed or not to a catalyst cooler and back to the riser reactor (0014).
With respect to the regenerator coolers, Li teaches the presence of one, two, or more catalyst coolers (0015). The coolers are designed for adjusting the temperature of the reaction zone and/or regenerator and maintain its optimum value (throughout; 0015; 0034). Li teaches cooling at least a part of the regenerated catalyst from the regenerator to 200-720° C (abstract; 0019). Each cooler is provided with one or more outlets for transporting the catalyst to the riser or regenerator (0017). 
The regenerated and cooled catalyst either enters a pre-lift zone or the reaction zone,  or the cooled catalyst is mixed with a portion of hot regenerated catalyst which bypasses the cooler and the mixture enters the pre-lift zone or reaction zone, or both cold regenerated catalyst and hot regenerated catalyst each individually directly enter pre-lift zones of the riser and reach an equilibrium temperature or directly enter the riser, or regenerated catalyst without passing through a cooler enter the riser (0018-0019). The catalyst may or may not contact a pre-lift medium to transport the catalyst to the riser (0018-0019). The catalyst coolers have facilities for distribution of streaming media in the 
Li is silent regarding the fluidizing gas superficial velocity, claimed as a range of 0-0.7 m/s or the more narrow ranges of claims 2 and 3.
However, Li teaches utilizing fluidizing gas in the lower portion of the catalyst cooler the fluidizing gas works to transport the catalyst and affects the cooling of the regenerated catalyst. The temperature of the cooled catalyst leaving the cooler may be controlled to the desired value by, among other variables, adjusting the rate of fluidizing gas. Adjusting the rate of fluidizing gas corresponds to adjusting the superficial velocity, which is the volume flow rate over the cooler cross section. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to design the flowrate, or superficial velocity, of the fluidizing gas through the cooler such that the desired catalyst temperature, which further produces the desired riser or regenerator temperature, is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. MPEP 2144.
Additionally, Zhang discloses FCC catalyst coolers used for controlling temperature of regenerated catalyst and the process itself (abstract; throughout). Zhang teaches that the catalyst cooler is a well-known and even indispensable device in an FCC unit today where heavier feeds are processed due to the increased coking and therefore increased heat released during regeneration when processing these heavier feeds (page 1). These coolers include the fluidized bed heat exchanger outside the regenerator (page 1). “Heat exchange properties are closely related to the bed hydrodynamics” (page 1). 
Thus, Li teaches using fluidizing gas for affecting the transport and the cooling of the hot regenerated catalyst in an external FCC regenerator catalyst cooler. Li further teaches the rate (and thus superficial gas velocity) affects the heat transfer, but is silent on the preferred rate. Zhang teaches that in external FCC regenerator catalyst coolers, the heat transfer performance is affected by the superficial gas velocity, as is the associated utility cost. Zhang also teaches an acceptable range of 0.05-0.65 m/s with an optimum range of 0.2 – 0.5 m/s (page 7; figures 6 and 7; figures 8 & 9 (peak at 0.2)). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the acceptable range for superficial gas velocity taught in Zhang for selecting the fluidizing gas velocity in the catalyst coolers in the process of Li to achieve the desired catalyst cooling. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
With respect to claims 4, 20, and 26, Li teaches wherein of the described cold regenerated catalyst can be controlled by adjusting the flows of the fluidized media and/or taking-heat media or adjusting other parameters; or controlled by adjusting the flows of 
With respect to claims 5, 21, and 27, Li teaches wherein the reaction temperature of the described riser reactor or fluidized bed reactor reaction zones can be controlled by adjusting the ratio of the catalyst and feed, or/and by adjusting the temperature of the described cold regenerated catalyst or the temperature of the described regenerated catalyst mixture, or/and by using multi-point feeding technology, and/or by adding various cold shock agents to the riser reactor (0024).
With respect to claims 6, 22, and 28, Li teaches the transmission channel is wholly or partially provided outside a catalyst cooler shell or inside a catalyst cooler shell (claim 1; 0017); a transporting channel of the cold catalyst that returns to the regenerator is wholly or partially provided outside a catalyst cooler shell or inside a catalyst cooler shell (0017); and the pre-lift section is wholly (or partially) provided outside or inside the catalyst cooler shell that is connected thereto (0018).
With respect to claims 7, 23, and 29, Li teaches setting one, two or more auxiliary risers for transporting the cold regenerated catalyst to reaction zones of the one, two or more riser reactors and/or the fluidized bed reactors as the cold-shocking agent for cycling (0020). The cold-shocking agent can be any one of gas or liquid (including water, or any kinds of oil, etc.) and cold catalysts, or two or more of them (0101). The cold catalyst is the one of the cold regenerated catalyst, the spent catalyst, or the cold semi -regenerated catalyst, or two or more of them (0101).
With respect to claims 8, 24, and 30, Li teaches wherein the cycling method of cold regenerated catalyst is singly implemented, for the reaction zones of the riser reactor and/or the fluidized bed reactor of fluidized catalytic cracking processes; or is jointly implemented, for the reaction zones of one, two or more riser reactors and/or fluidized bed reactors in two or more riser reactors that have different functions, including for the reaction zones of a heavy oil riser and a gasoline riser of a double riser catalytic cracking device or one, two or more riser reactors in two or more risers for processing different raw materials (0027).
With respect to claims 9 and 25, Li teaches wherein the method may be used widely for a number of processes “including tar catalytic cracking, wax oil catalytic cracking, gasoline catalytic modification for improving quality, or light hydrocarbon catalytic conversion, or for other burning process of gas-solid fluidized reaction including residue pre-processing, ethylene made by methanol, fluidize coking or flexible coking” (0026).

Response to Arguments
Applicant’s arguments filed 29 October 2021 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Support for the limitation “superficial gas velocity . . . so as to increase a driving force for catalyst cycling and to overcome an increase in cycling system resistance force that is caused by an increase of a catalyst-to-oil ratio” can be found at paragraphs [0010]-[0011], [0014], [0019], and [0044].



III.	All prior art (including Zhang) only give the relationship between low gas speed and heat transfer coefficient, and (prior to the application date) do not give the function/result of “low speed dense” bed being proposed in the instant application, and of course do not put forward the technical problem to be solved in the instant application, and therefore there is no motivation for the combination between Li and Zhang.

IV.	Li does not provide any indication as to a general range of a superficial gas velocity within which a person of ordinary skill in the art could optimize.

V.	The Examiner does not provide any evidence showing that a superficial gas velocity that would achieve an optimized temperature of catalyst would be the same as a superficial gas velocity that would increase the driving force of the catalyst-cycling system to overcome the increasing resistant force of the catalyst-cycling system as recited in claim 1.

VI.	Neither Li nor Zhang teach “wherein the superficial gas velocity in Step 3) is 0.01-0.15 m/s.”

VII.	Zhang studied the range from 0.05 m/s to 0.65 m/s but did not teach use of this range.  Rather, Zhang recommends a gas velocity range of 0.3-0.5 m/s for regular-bed FCC catalyst cooler design.  Thus, Zhang’s study has clearly taught away from the use of the instant claimed “low-speed dense bed,” especially a gas velocity range of lower than 0.2 m/s. 

With respect to Applicant’s first and second arguments, Examiner does not agree.  Only paragraph [0019] mentions “superficial gas velocity,” and none of the paragraphs 
With respect to Applicant’s third, fourth, fifth, and sixth arguments, the claim language “so as to increase the driving force for catalyst cycling and to overcome an increase in cycling system resistance force” is a purely functional limitation which, by the very language of the claim, is satisfied by having “a superficial gas velocity of the fluidizing medium [ ] in a range of above 0 and lower than 0.7 m/s” (see claim 1).  Thus, it follows that if there is a superficial gas velocity of fluidizing medium within the recited range, then the “driving force . . .” limitation is necessarily met, otherwise the claim would be indefinite under 35 U.S.C. 112(b) for omitting essential elements.  Here, Examiner notes that “above 0” is extremely broad and would be satisfied by any reference having even the most minimal fluidizing gas velocity, e.g. 0.000005 m/s, since 0.000005 is “above 0.”  In this regard, any person having ordinary skill in the art and reading Li would readily recognize that the superficial gas velocity is necessarily “above 0” otherwise the essential function of “fluidization” would never be achieved.  Li teaches using fluidizing gas for affecting the transport and the cooling of the hot regenerated catalyst in an external FCC regenerator catalyst cooler.  Li further teaches the rate (and thus superficial gas velocity) affects the heat transfer, but is silent on the preferred rate.  Zhang teaches that in external FCC regenerator catalyst coolers, the heat transfer performance is affected by the superficial gas velocity, as is the associated utility cost.  Zhang also teaches an acceptable range of 0.05-0.65 m/s with an optimum range of 0.2 – 0.5 m/s (page 7; figures 6 and 7; figures 8 & 9 (peak at 0.2)).  Because Li necessarily teaches a superficial gas velocity “above 0” (otherwise there would be NO fluidization) and Zhang teaches a range 
With respect to Applicant’s seventh argument, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771